Conviction for swindling Jack Rowland, thereby obtaining from him a horse.
We have carefully examined the indictment in this record, in connection with the objections made thereto. It is sufficient. That Rowland was induced to bet his horse on his ability to open the knife does not prevent the transaction from being a swindle within the provisions of our statute.
The evidence is amply sufficient to support the verdict. Those who by such tricks as are shown in the record obtain the property of others justly deserve to be in the penitentiary. There was no objection made to the charge of the court when it was submitted to the jury. If not strictly correct in every particular, its imperfections are not calculated to injure appellant.
Judgment is affirmed.
Affirmed.
Judges all present and concurring.